      Case 1:14-cv-06601-DLI-CLP Document 222 Filed 04/24/19 Page 1 of 3 PageID #: 8190

                                                                                                      OSEN LLC
                                                                                                  ATTORNEYS AT LAW
                                                                                                       WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                     1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                      T.212.354.0111




                                                      April 24, 2019


        VIA ECF

        Honorable Dora L. Irizarry
        United States District Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                  Re:     Freeman, et al. v. HSBC Holdings plc, et al., 14-cv-6601 (DLI)(CLP)

        Dear Chief Judge Irizarry:

               Plaintiffs respectfully write in response to new authority raised by Defendants in their April
        19, 2019 letter. Defendants contend that Your Honor’s recent summary judgment decisions in
        Weiss v. Nat’l Westminster Bank PLC, No. 05-cv-4622 (DLI)(RML), 2019 WL 1441118
        (E.D.N.Y. Mar. 31, 2019), and Strauss v. Credit Lyonnais, S.A., No. 06-cv-702 (DLI)(RML), 2019
        WL 1492902 (E.D.N.Y. Mar. 31, 2019), compel dismissal of Freeman. Apart from the fact that
        those cases are under appeal, they are largely irrelevant to the legal issues presented by Freeman.
                The Weiss and Strauss plaintiffs alleged that two European banks knowingly or with
        deliberate indifference provided financial services for certain purported charities that served as
        “primary fundraisers” of the Foreign Terrorist Organization (“FTO”) Hamas. Accordingly,
        plaintiffs, who were injured in several terrorist attacks committed by Hamas in Israel, claimed
        defendants were civilly liable pursuant to 18 U.S.C. § 2333(a) (based on their violations of 18
        U.S.C. § 2339B) and 18 U.S.C. § 2333(d) (based on their aiding and abetting Hamas). Unlike
        Freeman, neither case involved conspiracy allegations.
               The Weiss and Strauss plaintiffs’ claims in fact survived motions to dismiss and several
        motions for summary judgment, before this Court dismissed them based on the Second Circuit’s
        2018 decision in Linde v. Arab Bank, PLC, 882 F.3d 314 (2d Cir. 2018). While Linde held that
        whether Arab Bank’s knowing provision of financial services to Hamas violated § 2331 or
        § 2333(d) were jury questions, this Court reasoned that “Linde did not preclude a finding that, as
        a matter of law, providing routine financial services for charitable purposes to charities that
        include members and associates of terrorist organizations is not a violent act or act dangerous to
        human life under § 2331(1)” and does not appear to be intended to terrorize, or that it does not
        meet the general awareness prong of aiding and abetting under JASTA. Weiss, 2019 WL 1441118,
        at *7 (emphasis added). See also id. at *5 (accepting defendants’ “argu[ment] that undisputed
Case 1:14-cv-06601-DLI-CLP Document 222 Filed 04/24/19 Page 2 of 3 PageID #: 8191
 Letter to Hon. Dora L. Irizarry, U.S.D.J.
 April 24, 2019
 Page 2 of 3

 evidence demonstrate[d] that, to [its] knowledge, Interpal was a charity aiming to do good works
 in a deeply deprived and troubled region.”) (internal quotation marks and citation omitted).
         Defendants here cannot contend that their conduct—admitted conspiracies to mislead U.S.
 counter-terror and other authorities by actively stripping identifying information from billions of
 dollars’ worth of wire transfers for Iran, a state sponsor of terrorism, and agents of its terror
 apparatus—is “routine” in any sense of the word. Indeed, Defendants tellingly omit the word
 “routine” from their letter entirely, even when referencing the Weiss and Strauss decisions.
         Moreover, Defendants’ knowing circumvention of the U-Turn exemption for Iran’s “many
 legitimate agencies, operations, and programs,” Letter at 3 (quoting Rothstein v. UBS, 708 F.3d
 82, 97 (2d Cir. 2013)), refutes—at the very least for pleading purposes—any suggestion that
 Defendants believed they were only supporting Iran’s “good works,” especially when that conduct
 was on behalf of agents of the Islamic Revolutionary Guard Corps (a designated FTO). The same
 is true for Defendants’ illegal facilitation of Iran’s purchase of items restricted for their military
 applications—including hydraulic presses necessary for the production of explosively formed
 penetrators of the type used to injure Plaintiffs. Second Amended Complaint, ¶¶ 825-35.
         Defendants double down on the error in arguing that the dismissal of the Weiss and Strauss
 plaintiffs’ aiding and abetting claims under § 2333(d) compels dismissal of Plaintiffs’ § 2333(d)
 claims here. First, the claims here are premised on conspiracy. Defendants argue that Plaintiffs
 failed to meet Halberstam’s conspiracy test because “unlike the murder in Halberstam there are
 no plausible allegations here that the terrorist attacks were within the ‘scope’ and in furtherance of
 the sanctions-evading conspiracy involving the Moving Defendants.” Letter at 3.1 Defendants
 omit, of course, that the sanctions were explicitly designed to prevent terrorist attacks like those at
 issue here. See Pls’ Resp. to Defs’ Objs., ECF No. 183, at 21 n.13, 22, 34. Defendants likewise
 omit that their role in the conspiracy was to perform precisely the “deceptive banking practices”
 identified by the U.S. Treasury as instrumental to Iran’s terror financing campaign. See id. at 23-
 24. If anything, terrorist attacks are more within the scope of a conspiracy to evade counter-terror
 sanctions than murder is within the scope of “a conspiracy to obtain stolen goods through regular
 nighttime forays and then to dispose of them.” Halberstam v. Welch, 705 F.2d 472, 487 (D.C. Cir.
 1983). Likewise, Defendants’ roles involved acts that “were also arguably more deceptive and
 more involved than the unlawful acts undertaken by Linda Hamilton in Halberstam, who is only
 alleged to have done secretarial work for her boyfriend’s business.” Freeman v. HSBC Holdings
 PLC, No. 14-cv-6601 (DLI)(CLP), 2018 WL 3616845, at *27 (E.D.N.Y. July 27, 2018).
       Second, even under an aiding and abetting theory, Weiss and Strauss do not help
 Defendants here.2 Your Honor concluded that the same evidence of the Weiss and Strauss

 1
          Defendants also misleadingly suggest that Kemper rejected a similar JASTA claim. See Letter at 3 n.3
 (arguing, in their Halberstam analysis, that Kemper “affirmed dismissal of JASTA conspiracy claims”). Defendants
 quote from Kemper’s primary liability analysis—Kemper never reached the merits of Ms. Kemper’s JASTA claim.
 Kemper v. Deutsche Bank AG, 911 F.3d 383, 396 (7th Cir. 2018).
 2
          See Freeman, 2018 WL 3616845, at *23 n.42 (noting that “many of [Plaintiffs’] claims also fall under an
 aiding-abetting theory” which may be “presented to the jury”).
Case 1:14-cv-06601-DLI-CLP Document 222 Filed 04/24/19 Page 3 of 3 PageID #: 8192
 Letter to Hon. Dora L. Irizarry, U.S.D.J.
 April 24, 2019
 Page 3 of 3

 defendants’ functionally routine banking activities suggested that they were not generally aware
 of their role in any of Hamas’s or the Hamas “charities’” violent or life-endangering activities.
 Weiss, 2019 WL 1441118, at *10. Again, the allegations here more than plausibly point to the
 opposite—Defendants were at least “generally aware” that their evasion of counter-terror-finance
 sanctions, including for controlled items, played a role in Iran’s and Hezbollah’s terrorist attacks.
 A bank that systematically alters, falsifies, and conceals financial transactions is always aware that
 it is playing a role in unlawful financing, and it a reasonable inference that such financing included
 the terror financing that the evaded sanctions expressly sought to deter.


                                                Respectfully submitted,


                                                /s/ Gary M. Osen

 cc:      All Counsel
